Exhibit 10.1

 

Contract Amendment #1



 

This Amendment issued this 16th day of June, 2020, serves as modification to the
Agreement between HyperSolar, Inc (“Sponsor”) and The University of Iowa
("University") dated 1st of June, 2019 for the project under the direction of
Syed Mubeen.

 

The terms of the Agreement are hereby modified as follows:

 

1.2Add the following: The Contract Period is hereby extended through August 31,
2020.

 

 

All other terms and conditions of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto, represented by officials authorized to
bind them, have caused this Amendment to be executed in duplicate as of the
date(s) set forth below.

 

SPONSOR   THE UNIVERSITY OF IOWA           /s/ Timothy Young______________   /s
Wendy Beaver   By: Name: Timothy Young, CEO   By: Wendy Beaver   Title:   Title:
Executive Director           Date: 6-24-20_________________   Date:
6-24-20__________________  

 



 

 

 

 